                                                              Case 2:20-cv-00299-JCM-BNW Document 40
                                                                                                  41 Filed 02/26/21
                                                                                                           03/01/21 Page 1 of 5


                                                      1 Mark H Hutchings, Esq.
                                                        Nevada Bar No. 12783
                                                      2 HUTCHINGS LAW GROUP, LLC
                                                        552 E. Charleston Blvd.
                                                      3 Las Vegas, Nevada 89104
                                                        Telephone: (702) 660-7700
                                                      4 Facsimile: (702) 552-5202
                                                        MHutchings@HutchingsLawGroup.com
                                                      5
                                                        Attorneys for Music Tribe Commercial NV Inc.
                                                      6
                                                                                     UNITED STATES DISTRICT COURT
                                                      7
                                                                                          DISTRICT OF NEVADA
                                                      8
                                                           SHANE SIPE, an individual
                                                      9                                                Case No. 2:20-cv-00299-JCM-BNW
                                                                         Plaintiff,
                                                     10
                                                                  v.
HUTCHINGS LAW GROUP, LLC




                                                     11
                                                           MUSIC GROUP OF LAS VEGAS, LLC d/b/a
                                                     12    MUSIC TRIBE; DOES I through X, inclusive;
                                                           ROE CORPORATIONS I through X, inclusive,
                           552 E. CHARLESTON BLVD.




                                                     13
                              LAS VEGAS, NV 89104




                                                                         Defendants.
                                                     14

                                                     15
                                                                         STIPULATION AND ORDER TO EXTEND DEADLINE FOR
                                                     16          DEFENDANT’S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGEMENT
                                                                                          (FIRST REQUEST)
                                                     17
                                                                 Pursuant to NRCP 6(b)(1)(A), Defendant Music Tribe Commercial NV Inc. (“Defendant”),
                                                     18
                                                          and Plaintiff Shane Sipe (“Plaintiff”), by and through their undersigned counsel, hereby stipulate and
                                                     19
                                                          agree to an extension of time, up to and including Monday March 15, 2021, for Defendant to file its
                                                     20
                                                          Reply for Motion for Summary Judgement filed December 17, 2020. This is the Defendant’s first
                                                     21
                                                          request for an extension of the deadline for Defendant’s Reply for Motion for Summary Judgement.
                                                     22
                                                          The deadline for Defendant’s Reply for Summary Judgement has not yet expired.
                                                     23
                                                                 Defendant’s Motion for Summary Judgment was filed December 17, 2020. The Parties filed a
                                                     24
                                                          Stipulation and Order to Extend Time for Plaintiff to Respond to Defendant’s Motion for Summary
                                                     25
                                                          Judgement (First request) on December 22, 2020, which was granted on December 28, 2020. On
                                                     26
                                                          January 13, 2021, Plaintiff filed a second request for extension of time to respond to Defendant’s
                                                     27
                                                          Motion for Summary Judgment, which was granted on January 22, 2021. On February 4, 2021,
                                                     28
                                                              Case 2:20-cv-00299-JCM-BNW Document 40
                                                                                                  41 Filed 02/26/21
                                                                                                           03/01/21 Page 2 of 5


                                                      1 Plaintiff filed a third request for stipulation for extension of time, which was granted on February 5,

                                                      2 2021. On February 15, 2021, Plaintiff filed a fourth request for extension of time to respond to

                                                      3 Defendant’s Motion for Summary Judgment, which was granted on February 17, 2021. Plaintiff

                                                      4 having filed its Opposition to Defendant Music Tribe Commercial NV Inc’s Motion for Summary

                                                      5 Judgment on February 15, 2021 therefore Defendant’s Reply brief is due on March 1, 2021. Due to

                                                      6 the involved nature of the issues set forth in the Parties’ briefs, and delays caused by recent illness of

                                                      7 Defendant’s counsel, Defendant requests additional time to prepare and file a Reply brief. Plaintiff’s

                                                      8 counsel has stipulated to an extension of the deadline for Defendant to prepare and file its’ Reply in

                                                      9 support of Motion for Summary Judgment.

                                                     10          Therefore, the parties agree an extension of time is warranted. This stipulation is not brought
HUTCHINGS LAW GROUP, LLC




                                                     11 for the purposes of delay or any other improper purpose.

                                                     12 DATED this 26th day of February, 2021.            DATED this 26th day of February, 2021.
                           552 E. CHARLESTON BLVD.




                                                     13
                              LAS VEGAS, NV 89104




                                                     14
                                                          HUTCHINGS LAW GROUP, LLC                             IRELAND LAW GROUP, LLC
                                                     15
                                                        /s/ Mark H. Hutchings                                  /s/ Amanda L. Ireland, Esq.
                                                     16 Mark H. Hutchings                                      Amanda L. Ireland, Esq.
                                                        552 E. Charleston Blvd.                                7854 West Sahara Ave.
                                                     17
                                                        Las Vegas, NV 89104                                    Las Vegas, NV 89117
                                                     18 Attorney for Defendant                                 Attorney for Plaintiff

                                                     19

                                                     20

                                                     21

                                                     22 IT IS SO ORDERED

                                                     23
                                                              March 1, 2021.
                                                     24 Dated this ______ day of _________, 2021.

                                                     25

                                                     26
                                                                                                               _____________________________
                                                     27                                                        UNITED STATES DISTRICT JUDGE
                                                     28
                                                              Case 2:20-cv-00299-JCM-BNW Document 40
                                                                                                  41 Filed 02/26/21
                                                                                                           03/01/21 Page 3 of 5


                                                      1                                      CERTIFICATE OF SERVICE

                                                      2          I am employed in the County of Clark, State of Nevada. I am over the age of 18 and not a party
                                                      3 to the within action. My business address is 552 E. Charleston Blvd., Las Vegas, NV 89104.

                                                      4          On the date set forth below, I served the document(s) described as:
                                                      5      1. STIPULATION AND ORDER TO EXTEND TIME FOR FILING REPLY ON
                                                      6          DEFENDANT MOTION FOR SUMMARY JUDGMENT
                                                      7
                                                          on the person(s) listed below:
                                                      8
                                                        Amanda L. Ireland, Esq.
                                                      9 IRELAND LAW GROUP, LLC
                                                        7854 West Sahara Ave.
                                                     10 Las Vegas, NV 89117
                                                        Attorneys for plaintiff Shane Sipe
HUTCHINGS LAW GROUP, LLC




                                                     11

                                                     12 X        (BY ELECTRONIC SERVICE) Pursuant to Local Rule IC 4-1 of the United States District
                                                                 Court for the District of Nevada, I caused the document(s) described above to be transmitted
                           552 E. CHARLESTON BLVD.




                                                     13          electronically to the addressee(s) as set forth above.
                              LAS VEGAS, NV 89104




                                                     14     X    (FEDERAL) I declare that I am employed in the office of an attorney admitted to practice in
                                                          this Court at whose direction the service was made.
                                                     15

                                                     16 Dated: February 26, 2021

                                                     17
                                                                                                              /s/ Helen Buenrostro
                                                     18                                                       An employee of HUTCHINGS LAW GROUP

                                                     19

                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28

                                                                                                        1
                                                                                              CERTIFICATE OF SERVICE
      Case 2:20-cv-00299-JCM-BNW Document 40
                                          41 Filed 02/26/21
                                                   03/01/21 Page 4 of 5


From:               Ireland, Amanda
To:                 Helen Buenrostro
Cc:                 Mark Hutchings
Subject:            Re: Sipe v Music Tribe
Date:               Friday, February 26, 2021 3:35:31 PM


Absolutely, that is fine. You can go ahead and affix my electronic signature.


Amanda L. Ireland, Esq.

Ireland Law Group

7854 West Sahara Ave.

Las Vegas, NV 89117

Ph: 702-427-2110

Fax: 702-441-7637

amanda@irelandlawgroup.com

https://www.irelandlawgroup.com



This communication may be privileged or confidential.

Please delete if you are not the intended recipient.




On Fri, Feb 26, 2021 at 6:20 PM Helen Buenrostro <helen@hutchingslawgroup.com> wrote:

  Hello Ms. Ireland,



  Hope this email finds you well. Attached please find our SAO to extend the time for our
  Reply to MSJ. Please let me know if we can affix your electronic signature. We wish to have
  this filed today.



  Thank you,



  Helen Buenrostro

  Paralegal
    Case 2:20-cv-00299-JCM-BNW Document 40
                                        41 Filed 02/26/21
                                                 03/01/21 Page 5 of 5



Hutchings Law Group, LLC

552 E. Charleston Blvd.

Las Vegas, NV 89104

P: 702-660-7700

F: 702-552-5202

Helen@HutchingsLawGroup.com


This electronic message contains information from the law firm of Hutchings Law Group, LLC. The contents may be
privileged and confidential and are intended for the use of the intended addressee(s) only. If you are not an intended addressee,
note that any disclosure, copying, distribution, or use of the contents of this message is prohibited. If you have received this e-
mail in error, please contact me at Helen@HutchingsLawGroup.com




Our offices are currently closed to the public until further notice.
You may still contact us during our normal business hours (9:00 am
~ 5:00 pm) via email and phone. We apologize for any
inconvenience, and we thank you for understanding.
